Citation Nr: 1139797	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for the service-connected giardiasis of the gastrointestinal tract, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  In those decisions, the RO denied an increased rating for the service-connected giardiasis of the gastrointestinal tract, rated as 30 percent disabling.  

The Veteran's Notice of Disagreement with those decisions was received at the RO in May 2007.  The RO issued a Statement of the Case (SOC) in March 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in April 2009.  

In February 2011, the Veteran testified at a video conference hearing at the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Veteran has consistently maintained that all of his gastrointestinal symptoms began during service, and he does not understand why the ulcer and reflux disease are not service-connected.  The Veteran's most recent statement to this effect was received at the RO in March 2005.  In addition, the Veteran reported during the May 2011 VA examination that he retired due to "stomach trouble," which raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, because he has claimed that additional gastrointestinal disabilities should be service-connected, and those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), all three issues are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's service-connected giardiasis is productive of a disability picture that more nearly approximates that of severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; ulcerative colitis manifested by malnutrition, anemia or other complication associated with the disability is not shown.  

2.  The Veteran's fecal and urine leakage, which requires the constant use of absorbent materials, is not related to the service-connected gastrointestinal disability.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for the service-connected giardiasis, have not been met at any time during the pendency of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.113, 4.114, Diagnostic Codes 7319, 7321, 7323, 7327 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in May 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter notified the Veteran of the type of evidence necessary to substantiate a claim for an increased rating.  The May 2006 letter also explained how disability ratings are assigned and it explained how effective dates are determined, in compliance with the holding in Dingess.  

The Veteran's claim for an increased rating, in excess of 30 percent, for the service-connected Giardiasis was denied by rating decision dated in September 2006.  

Meanwhile, the Veteran submitted additional medical evidence to support his claim for increase in October 2006.  The RO considered this evidence, and then issued a subsequent rating decision in February 2007 which confirmed and continued the 30 percent rating currently assigned for the service-connected Giardiasis.  

The RO provided the Veteran with a subsequent duty-to-assist letter in September 2008 that specifically provided notice of the rating criteria pertinent to the Veteran's claim for increase.  The following month, in October 2008, the Veteran responded that he had no more information or evidence to support his appeal and requested that his claim be decided as soon as possible.  The RO followed up with a March 2009 Statement of the Case (SOC).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of the disability, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of June 2006 and May 2011 (with June 2011 addendum) are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the gastrointestinal issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The matter was remanded in March 2011 for an examination, to obtain a clear picture as to the symptoms associated with the service-connected disability, and to address the Veteran's contentions regarding a relationship between the Veteran's fecal leakage and the service-connected disability.  The examiner adequately addressed the directives set forth in the remand.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected giardiasis of the gastrointestinal tract.  The Veteran contends that he has had symptoms of diarrhea, constipation, cramping, nausea, pain, and heartburn for years due to this disability.  Currently, the Veteran reports that he has become incontinent and must wear a Depends pad because of daily fecal leakage.  In support of his claim, the Veteran's doctors have provided various memoranda indicating that the Veteran is severely disabled due to his gastrointestinal condition.  

VA medical records show that the Veteran suffers from several gastrointestinal disorders, including giardiasis, gastroesophageal reflux disease (GERD), gastritis, duodenal ulcers, and hiatal hernia.  Additionally, the records show that the Veteran has a history of prostate cancer.  

More specifically, VA outpatient treatment records dating back to 2001 show a history of prostate cancer and status post radical prostatectomy.   Other more recent VA examination reports from April 2001 indicate that there was no evidence of hernia or ulcer, but VA records dating back to 2001 show consistent complaints of GERD with heartburn.  

A June 2003 VA outpatient treatment record notes that the Veteran had a history of chronic constipation which was controlled with high fiber diet and Metamucil.  He also reported that he had been losing weight gradually on a weight reduction diet, and had lost 25 pounds over 3 years.  There was no mention of chronic diarrhea or fecal or urine leakage at that time.  

It was not until he filed his claim for increase in April 2006 that the Veteran first reported uncontrolled bowel movements and the need for absorbent materials.  

At a June 2006 VA examination, the Veteran reported uncontrolled diarrhea and cramping.  The Veteran also reported nausea and vomiting.  The Veteran reported that he had colicky, crampy suprapubic pain several times daily.  On examination, there were no signs of significant weight loss, no signs of malnutrition, and no anemia.  There was no fistula, no abdominal mass, and no abdominal tenderness.  The Veteran's overall general health was noted to be "fair."  

In September 2006, one of the Veteran's VA doctors indicated that the Veteran's service-connected giardiasis continued to impact him.  The doctor noted that the Veteran suffered from very frequent (at least thrice weekly if not more) episodes of abdominal cramping.  The doctor also noted that the Veteran had bouts of bowel incontinence, so he prescribed some Depends undergarments.  

In January 2007, the Veteran was diagnosed with diverticulitis.  He presented to a VA clinic with lower abdominal pain for about a week.  He had heartburn, occasional bowel movements on a regular basis until two days earlier.  It was noted that the Veteran had been diagnosed with diverticulosis.  

In May 2007, the Veteran's VA doctor wrote to the RO and again noted that the Veteran suffered from very frequent episodes of abdominal cramping and fecal incontinence, and continued to use depend undergarments.  

While service connection has been established for the Veteran's giardiasis, the Veteran's claims of service connection for erosive gastritis and hiatal hernia were denied by a January 1990 Board decision.  Additionally, service connection for duodenal ulcer was denied by rating decision dated June 1956.  

An August 2007 VA gastroenterology note indicates that the Veteran had a history of prostate cancer (one year ago) who underwent XRT (external radiation therapy) and now complained of fecal incontinence.  He reported that up to four times per week he would have episodes of incontinence, sometimes with urgency, and sometimes was unaware that it occurred.  It varied in consistency, occasionally formed, and occasionally loose.  There was no blood in the stool.  There was no weight loss.  The assessment was history of fecal soiling after prostate xrt.  The examiner determined that the fecal incontinence was due to decreased rectal compliance.

A December 2009 VA clinic note indicates that the Veteran presented with hematochezia, that had resolved.  It was thought that this rectal bleeding could be due to diverticulosis or hemorrhoids.  Additionally, it was also noted that the Veteran had acid reflux, from which he had suffered for years, but reportedly had not had symptoms for the last two to three years.  He continued to take omeprazole for the acid reflux.  

In July 2010, the Veteran sought treatment at a VA clinic for nausea.  He denied vomiting, but reported nausea with belching and reflux mostly after eating and sometimes upon awakening.  He denied abdominal pain.  He denied diarrhea, but reported a history of constipation.  The assessment was possible viral illness.  

A November 2010 VA urology follow-up notes that the Veteran had a radical prostatectomy for prostate cancer in 2000, and then later it was determined that he had a t1a stage, grade 2 cancer.  Xrt therapy was completed in May 2006.  The examiner referred to a February 2010 computerized tomography (CT) of the abdomen which identified diverticulosis of the sigmoid colon.  

At a VA examination in May 2011, the examiner noted a review of the claims file.  The Veteran reported having uncontrolled diarrhea and cramping in service, and has had problems controlling his bowels since then.  The Veteran reported that he now wears depends and gets embarrassed because he occasionally soils himself.  The Veteran reported that the condition has gotten progressively worse since its onset.  The examiner noted a history of constipation (less than monthly) and diarrhea (one to four times daily).  There was no history of fistula, no history of vomiting or nausea.  The Veteran reported intestinal pain, located in the lower abdomen, above the suprapubic area.  The pain was described as colicky and crampy.  A history of ulcerative colitis was noted, as was a history of bloating and flatulence.  The Veteran did not have an ostomy, and there were no episodes of abdominal colic, nausea or vomiting, or abdominal distention consistent with partial bowel obstruction.  

The examiner noted that while the Veteran denied a history of prior fistula, he expressed information of prior fistula surgery, which was also documented in April 1986, according to the examiner.  In particular, the examiner noted that a fistula operation was documented in 1965.  

On examination, the Veteran's height was 69.5 inches and he weighed 260 pounds.  A weight gain was noted.  The examiner noted that the Veteran's overall general health was good, and there were no signs of significant weight loss or malnutrition.  There was no sign of anemia, no fistula, no abdominal mass and no tenderness.  A rectal examination was not completed because the Veteran claimed he was unable to assume the appropriate position due to knee replacements causing mobility impairment.  The examiner noted that the Veteran was also overweight and his mobility could not be solely due to his knee condition.  The diagnosis was giardiasis of the gastrointestinal tract, but also noted that no stool samples were taken to confirm this diagnosis.  

In a June 2011 addendum to the May 2011 examination report, the examiner noted that Giardia infection was the most common cause of waterborne disease in the United States, and was an intestinal infection due to a microscopic parasite.  The examiner noted that the parasite was found in areas with poor sanitation and unsafe water.  The condition, according to the examiner, was transmitted via contaminated foot and by person-to-person contact.  The examiner further explained that while giardiasis clears up within six weeks of infection, in some people, the infection can last longer and/or could recur.  Some people never develop signs or symptoms of giardiasis, and others develop marked symptoms of abdominal cramps; bloating; nausea; and watery and sometimes foul-smelling diarrheal stools.  In some other cases, people with giardiasis have persistent bad breath or belching that sometimes smells of sulfur, occasional headaches, weight loss, malaise, weakness, or fatigue.  The examiner further explained that if giardiasis is not treated during the first episode of symptoms, the condition could become chronic, and people with chronic giardiasis have bouts of diarrhea along with other common symptoms of giardiasis, which last only a few days at a time, and symptomatic relief is obtained even without treatment.  

With that stated, the examiner noted that some of those symptoms provided consistency with the Veteran's presenting symptoms and history given during several clinic visits, particularly his reports of uncontrolled diarrhea and cramping and an inability to control his bowels.  These symptoms were noted by the examiner to be the predominant symptoms of the Veteran's giardiasis.  However, the examiner also noted other presenting symptoms such as history of weight gain, history of prostate cancer with radiation and surgery, rectal bleeding, hematochezia which was deemed possibly as secondary to diverticulitis and hemorrhoids.  The Veteran was also noted to have been treated for erosive gastritis and erosive duodenitis in February 1988.  Additionally, the examiner noted that the Veteran gave a history of treatment for ulcerative colitis, but also noted that the medical evidence of record lacked any documentation of a diagnosis of ulcerative colitis or treatment therefor.  Additionally, the examiner noted that there was supposed to be a stool sample to confirm the continued diagnosis of giardiasis, but that was never accomplished.  

Despite the lack of a laboratory diagnosis, the examiner did opine that the Veteran's bouts of diarrhea along with the other common symptoms of giardiasis could be due to chronic giardiasis.  Thus, the examiner concluded that the Veteran's service-connected gastrointestinal symptoms could be attributed to giardiasis of the gastrointestinal tract.  The examiner also noted that it was possible that his expressed symptoms of giardiasis could also be due to other conditions of unknown etiology as it was not possible to separate the effectives of service connected and non-service connected disabilities because of the broad range of other conditions having similar symptoms as those symptoms of giardiasis.  

The examiner noted that ulcerative colitis generally included symptoms of bloody diarrhea and mucus stools or rectal urgency for about 10 to 20 times per day.  Rectal pain and an urgent need to defecate were also symptoms associated with ulcerative colitis.  Additionally, abdominal pain, tenderness or cramping that occurred upon palpation were also symptoms of ulcerative colitis.  Constipation, while less frequent than diarrhea, is also a symptom of ulcerative colitis that may develop depending on what part of the colon is affected.  Anorexia and/or fever may also develop.  Weight loss due to ongoing symptoms of diarrhea also occurs.  The examiner also noted that anemia can occur, and other conditions with similar symptoms to ulcerative colitis included Crohn's disease, diverticulitis, irritable bowel syndrome, and colon cancer.  

The examiner noted that literature has shown that fecal incontinence is caused by a broad range of conditions and disorders such as constipation, diarrhea, muscle damage, nerve damage, loss of storage capacity (accommodation) in the rectum, Crohn's disease or ulcerative colitis, rectal surgery, rectal cancer, and other conditions such as rectal prolapsed, hemorrhoids.  The examiner also noted that while a common cause of fecal incontinence is constipation, that condition was not divulged by the Veteran as associated with the service-connected condition of giardiasis.  Thus, the examiner opined that the Veteran's fecal incontinence was less likely as not a symptom of the service-connected giardiasis.  Likewise, the examiner also opined that the Veteran's fecal incontinence was at least as likely as not a residual of the Veteran's prostate cancer, and not due to some other cases of unknown etiology.  

The examiner noted that due to the prostate's location of being just below the bladder in the lower pelvis in the body, prostate cancer is often accompanied by a number of symptoms, including the loss of bowel control, due to radiation treatment and surgery weakening the rectal wall. Thus, the examiner opined that it was at least as likely as not that the Veteran's fecal incontinence was a residual of the Veteran's prostate cancer.  

Finally, the examiner opined that the Veteran did not have ulcerative colitis, and therefore because the ulcerative colitis condition was not found to be present, the Veteran's service-connected disability (of giardiasis) was less likely than not synonymous with severe ulcerative colitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedule of ratings for the digestive system, 38 C.F.R. § 4.114 , provides that ratings under diagnostic codes 7301 to 7329, inclusive, as well as 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Giardiasis is not specifically listed in the diagnostic codes of the VA's disability rating schedule.  Where the particular disability for which the veteran is service connected is not listed, it will be permissible to rate under a closely related disease or injury in which not only are the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20 , 4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As noted above, the RO has rated the Veteran's giardiasis under Diagnostic Code 7321-7323. 

Diagnostic Code 7321 provides criteria for rating amebiasis.  Amebiasis is a disease caused by a parasite.  The symptoms can include loose stools, stomach pain, and stomach cramping.  Amebic dysentery is a severe form of amebiasis associated with stomach pain, bloody stools, and fever.  Diagnostic Code 7321 provides a 10 percent rating for amebiasis with mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  The 10 percent rating is the highest rating provided under this code.  A note for this code provides that amebiasis with or without liver abscess is parallel in symptomatology with ulcerative colitis and should be rated on the scale provided for the latter. 

Ulcerative colitis is rated under Diagnostic Code 7323.  This code provides a 100 percent rating for ulcerative colitis which is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  A 60 percent evaluation is warranted for severe ulcerative colitis; with numerous attacks a year and malnutrition, with the health being only fair during remissions.  A 30 percent evaluation is contemplated in cases that are moderately severe; with frequent exacerbations.  38 C.F.R. § 4.114 , Diagnostic Code 7323. 

Because the Veteran's predominant disability is diarrhea with cramping, the Veteran's service-connected giardiasis could also be rated by analogy to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under that code, a 30 percent rating is assigned for severe symptoms, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is assigned for a moderate disability picture, with frequent episodes of bowel disturbance with abdominal distress.  A noncompensable rating is assigned for a mild disability picture, with disturbances of bowel function with occasional episodes of abdominal distress.  The 30 percent rating is the maximum schedular rating assignable under this code.  

Based on the above criteria, the assignment of a rating in excess of 30 percent is not warranted for the service-connected giardiasis.  

The 2011 examiner clarified that the Veteran's gastrointestinal symptoms that were as likely as not associated with the service-connected disability were those of diarrhea and cramping.  In so opining, the examiner noted that these symptoms could certainly be associated with some other disability, but given that there was no stool sample taken at the examination, the Veteran's symptoms of the diarrhea and cramping could not be disassociated from the service-connected disability of giardiasis.  Similarly, the examiner noted that although there was no documentation to support a diagnosis of ulcerative colitis, the Veteran did present with some of the symptoms associated with that disability, and these symptoms cannot be disassociated from giardiasis or possible ulcerative colitis.  As such, the symptoms of near constant diarrhea and abdominal distress, including cramping, which could be attributable to either the giardiasis or ulcerative colitis, must be considered part of the service-connected giardiasis.  

Even with considering the Veteran's disability by analogy to ulcerative colitis, the overall disability picture does not more nearly approximate severe ulcerative colitis such that the assignment of a rating in excess of 30 percent is warranted under Diagnostic Code 7323.  A 60 percent rating requires malnutrition with the health only fair during remissions.  Although the Veteran's appears to have numerous bouts of diarrhea per year, his overall health was noted to be "good" on examination in May 2011 and the evidence of weight gain and being overweight is evidence that he is not malnourished.  Although the Veteran's overall general health at the June 2006 VA examination was noted to be "fair" there was no evidence of anemia, no signs of significant weight loss or malnutrition, no abdominal tenderness, and no effects on usual daily activities.  In sum, malnutrition is not shown, and the severe nature of the Veteran's diarrhea and abdominal distress are contemplated by the currently assigned 30 percent rating.  As the signs and symptoms and the severity thereof have not varied during the pendency of the claim, and the general state of the Veteran's overall health has not consistently been shown to be "fair" or worse during the appeal period, the criteria for the assignment of the next higher, 60 percent rating, are not more nearly approximated in this case.  

Furthermore, although the Veteran has insisted that his fecal leakage is so severe that his 30 percent rating for the service-connected giardiasis should be increased, the medical evidence of record clearly establishes that the Veteran's fecal leakage is not associated with the service-connected disability of giardiasis.  Specifically, the examiner in June 2011 noted that the Veteran's fecal incontinence was less likely as not related to the service-connected disability but rather was at least as likely as not due to the Veteran's treatment for prostate cancer.  Although the Veteran contends that he had fecal incontinence long before prostate cancer, this statement is contradictory to his own reported history and the evidence of record and therefore such statements are not credible.  As noted above, the evidence of record consistently shows that the Veteran began complaining of fecal leakage at approximately the same time that he had xrt therapy for recurrence of his prostate cancer in February 2006.  The evidence prior to that time period, including examinations to assess the severity of his service-connected disability, does not show any reports of fecal leakage, and the evidence since that time period shows fairly consistent reports of fecal leakage, and newly prescribed depends undergarments.  As noted above, an August 2007 VA outpatient gastroenterology consult note shows that the Veteran had a history of prostate cancer (one year earlier) and underwent xrt and now complains of fecal incontinence.  The assessment was fecal soiling after prostate xrt.  This evidence, coupled with the VA examiner's opinion from June 2011 outweighs the Veteran's statement that his fecal leakage is from his service-connected giardiasis.  The August 2007 outpatient report his based on the Veteran's self-reported history, and the June 2011 opinion is based on sound medical principles, namely, that radiation therapy and surgery for prostate cancer is a likely cause of fecal incontinence.  

Furthermore, the May 2007 memorandum by a VA staff physician noting that the Veteran had chronic intestinal giardiasis/colitis with frequent bouts of abdominal cramping and fecal incontinence appears to relate the fecal incontinence with the service-connected giardiasis; however, this memorandum does not address whatsoever the evidence of record revealing that the onset of the Veteran's fecal incontinence began just after the Veteran's xrt therapy for prostate cancer, in February 2006.  Additionally, this memorandum was prepared prior to the documented August 2007 VA gastroenterology consult note which shows that the Veteran himself reported the onset of fecal leakage coincident with xrt therapy.  Thus, the May 2007 memorandum carries less probative value than the VA opinion of June 2011.  

Finally, as noted above, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  

Here, though, only one gastrointestinal disorder of giardiasis is service connected, and the VA examiner in June 2011 clearly established that the symptoms associated with that disability consisted of diarrhea, cramping, and bloating.  The examiner also noted that the Veteran had other distinct disabilities of the gastrointestinal tract such as diverticulitis, hematochezia, erosive gastritis and erosive duodenitis.  As these disabilities are not service-connected, there is no basis on which to elevate the currently assigned 30 percent rating for the service-connected giardiasis to the next higher rating.  

At no time during the time period covered by this claim has the Veteran's service-connected giardiasis been shown to be more disabling than currently rated.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the signs and symptoms have not varied to such an extent that different ratings should be assigned for distinct periods of time.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected giardiasis with the rating criteria.  As discussed above, the severe nature of the symptoms attributable to the service-connected disability, namely diarrhea and abdominal distress, is contemplated by the schedular criteria.  Accordingly, referral of the case for consideration of an extraschedular rating is not warranted.  

For all the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for the service-connected giardiasis of the gastrointestinal tract, there is no doubt to be resolved; and a rating in excess of 30 percent for the service-connected giardiasis of the gastrointestinal tract is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating for the service-connected giardiasis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


